                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                   1:18-cv-90-FDW

KAYIE SHAUNE WRIGHT,                )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                       ORDER
                                    )
KENNETH LASSITER, et al.,           )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on Defendants’ Motion to File Video Exhibits

Manually, (Doc. No. 67).

       Defendants seeks leave to file three digital video recording of the incidents in question in

support of their Motion for Summary Judgment. The Motion will be granted pursuant to the

Court’s ECF Administrative Procedures. See Administrative Procedures Governing Filing and

Service by Electronic Means, Section IV(G) (rev. Jan. 1, 2018). Counsel for Defendants will

ensure that copies of the videos are made available for Plaintiff’s viewing if he requests an

opportunity to do so.

       IT IS, THEREFORE, ORDERED that Defendants’ Motion to File Video Exhibits

Manually, (Doc. No. 67), is GRANTED in accordance with this Order.

                                         Signed: November 14, 2019




                                                1
